Judge Wynn
dissenting.
I do not view this case as a question of whether particular documents should be discoverable because of privilege. Rather, this case presents an issue of whether the trial judge abused his discretion in allowing the discovery of materials in the interest of justice. Because I find no abuse by the trial judge, I respectfully dissent from the majority’s determination.
In Crist v. Moffatt, 326 N.C. 326, 389 S.E.2d 41 (1990), our Supreme Court addressed the propriety of a trial judge’s disclosure of “privileged” material by stating:
Assuming, without deciding, that plaintiff impliedly waived her physician-patient privilege by her pretrial conduct, we overrule this assignment of error and uphold the finding and order entered by the trial court on grounds distinct from that of physician-patient privilege. We hold that the trial court did not abuse its broad discretionary power to ensure justice in entering the order. Miller v. Greenwood, 218 N.C. 146, 150, 10 S.E.2d 708, 711 (1940) (within trial court’s discretion to take any action within the law “to see to it that each side has a fair and impartial trial”); see also State v. Britt, 285 N.C. 256, 271-72, 204 S.E.2d 817, 828 (1974) (“paramount duty” of trial court to control course of trial so as to prevent injustice to any party; trial court possesses broad discretionary powers in exercise of this duty).
Id. at 331-32, 389 S.E.2d at 44-45 (emphasis supplied). To emphasize that its ruling was based on the exercise of the trial court’s discretion, the Supreme Court concluded by stating: “We affirm the order on this basis and on the basis of public policy grounds discussed below.” Id. Still, the Court later reiterated the basis by stating:
[The order] was within the broad, inherent, discretionary power of the trial court to control the course of a trial so as to prevent injustice to a party.
Id. Even later, the Court concluded by stating:
We have held that the trial court acted within its broad discretionary powers in ordering disclosure by defense counsel.
Id. at 337, 389 S.E.2d at 48. Thus, the Court made it clear that even if there is a privilege to be asserted, the trial court in its discretion may nonetheless allow disclosure in the interests of justice. This is true, *434contrary to the majority’s footnote number two, regardless of how the party obtained the material.
In the subject case, the trial judge reasoned that it allowed the material to be discovered because he “thought in the interests of justice that it would be appropriate for the documents . . ., [to] be delivered to the plaintiffs. I was convinced then that it was in the interest of justice to do so. I am more convinced after having heard all of the evidence in the case that it was appropriate to do so . . . .”
In my view, this case is only about whether Judge Bowen abused his discretion. The record indicates that he did not. There is evidence in the record to support his determination that the documents were released in the interest of justice. As in Moffatt, I would conclude that the disclosure in this case was allowed within the broad, inherent, discretionary power of the trial court to control the course of a trial so as to prevent injustice to a party.